DECISION
The application of the above-named defendant for a review of the sentence of Five years with 39 days jail credit for Burglary in the First Degree imposed on May 4, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:'
No change will be made in the sentence heretofore imposed.
This naan has at least two prior burglaries and one prior of receiving stolen property, together with other convictions and incarcerations. Therefore, a five year sentence appears to be more than reasonable.
We thank Richard Llewellyn, Esq., of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.